OliveR, Judge:
The following appeals for reappraisement, enumerated in schedule “A,” hereto attached and made a part hereof, are before me for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto, subject to the approval of the Court:
That the merchandise covered by the appeals for reappraisement enumerated on the schedule attached hereto and made a part hereof, consists of #6272 GCF Donner Non-prismatic binoculars with pigskin cases exported from Japan subsequent to February 27,1958;
That the said merchandise is not included in the Final List published by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956, T.D. 54521, effective February 27,1958, and that said merchandise was entered for consumption subsequent to February 27, 1958;
That on or about the date of exportation of the said merchandise, the prices at which such or similar merchandise was freely sold, or, in the absence of sales offered for sale in the principal markets of Japan, in *627the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incident to
glacing the merchandise in condition, ready for shipment to the United tates, were the appraised values, less the item of buying commission, net packed.
That the appeals for reappraisement enumerated on the schedule attached hereto and made a part hereof be deemed submitted on this stipulation.
On the agreed facts, I find that the proper basis for appraisement of the merchandise in question, as hereinabove identified, is export value, as defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, and that such statutory values are the appraised values, less buying commissions, net packed.
As to all other merchandise included on the invoices covered by the entries involved herein, the appeals for reappraisement are dismissed. Judgment will be rendered accordingly.